DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 01/14/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al (US 2004/0146466 A1), in view of Smetana et al (USP 5,885,551) and further in view of Chopra et al (US 2007/0071695 A1).
Baig disclosed a dentifrice composition [0014] comprising zinc oxide, at from about 0.1 % to about 11 % [0036], zinc citrate trihydrate as an anticaclulus agent [0046] and calcium carbonate, at from about 6 % to about 70 % [0048], as an abrasive [0047].
As per Baig [0003], it is well known that oral care products can provide therapeutic hygiene benefits, including hypersensitivity control, to consumers; however, Baig did not specifically teach an alginate and its amount, as required by claim 1. Additionally, 
Smetana taught an alginate combined with a delivery system, such as a dentifrice, wherein the alginate was included in an amount (0.01 % to 10 %) sufficient to treat hypersensitivity, when used in a therapeutic regimen [col 3, lines 61-67; col 4, lines 31-37 and at lines 55-67].
Since Baig disclosed hypersensitivity control agents as providing hygiene benefits to consumers, it would have been prima facie obvious to one of ordinary skill in the art to include an alginate within Baig’s dentifrice, as taught by Smetana. An ordinarily skilled artisan would have been motivated to treat hypersensitivity, as taught by Smetana [Smetana; col 3, lines 61-67; col 4, lines 31-37 and at lines 55-67].
An ordinarily skilled artisan would have been motivated to include, within Baig, Smetana’s alginate at 0.01 to 10 %, because at the said amounts, the ingredient treats hypersensitivity, as taught by Smetana [Smetana; col 3, lines 61-67; col 4, lines 31-37 and at lines 55-67].
Although Baig generally taught zinc citrate trihydrate as an anticalculus agent, the combined teachings of Baig and Smetana were silent the amount of zinc citrate trihydrate.
However, Chopra taught dentifrice compositions [title and abstract] comprising zinc citrate trihydrate as an anticalculus agent, present at about 0.1 % to about 30 % [0012].
Since Baig generally taught anticalculus agents, it would have been prima facie obvious to one of ordinary skill in the art to include the said agents within Baig in amounts at about 0.1 % to about 30 %, as taught by Chopra. An ordinarily skilled artisan would 
The instant claim 1 recites from about 0.01 % to about 1.2 % alginate; zinc compounds present at from about 0.1 % to about 2 %; zinc citrate trihydrate and zinc oxide in a weight ratio of about 1:2; calcium carbonate present in an amount from about 38 % to about 50 %.
The instant claim 2 recites from about 0.06 % to about 1 % alginate; zinc compounds present at from about 1.4 % to about 1.6 %; abrasive present in an amount from about 42 % to about 46 %.
The instant claim 6 recites from about 0.01 % to about 1.2 % alginate; zinc compounds present at from about 0.1 % to about 2 %; abrasives present in an amount from about 18 % to about 26 %.
The instant claim 7 recites from about 0.06 % to about 1 % alginate; zinc compounds present at from about 1.4 % to about 1.6 %; abrasives present in an amount from about 20 % to about 23 %.
The instant claim 10 recites the zinc citrate trihydrate and zinc oxide in a weight ratio of about 1:2.
The combined teachings of the art taught alginate at 0.01-10 % (Smetana); zinc citrate trihydrate at 0.1-30 % (Chopra); zinc oxide at 0.1-11 % (Baig); abrasives at 6-70 % (Baig). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Baig, in view of Smetana and Chopra, read on claims 1-2.
Claims 4 and 6 are rendered prima facie obvious because Baig taught silica [0048].
Response to Arguments
Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive. 
Applicants argued that there is no motivation to combine Smetana with Baig because (i) Baig teaches hypersensitivity control through strontium chloride or potassium nitrate [0003], and only touched upon the treatment of sensitivity at one other reference within the disclosure [0034]; (2) Smetana disclosed alginate solely as an occluding agent, where Baig did not provide motivation to include occluding agents. 
The Examiner disagrees. In response to the Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, Baig taught [0003] hypersensitivity control as a therapeutic benefit of oral care products. While Baig exemplified strontium chloride or potassium nitrate as sensitivity controlling ingredients, in no way was Baig limited to strontium chloride. Rather than ingredients, per se, Baig taught hypersensitivity control as a benefit.
Smetana taught treating hypersensitivity by administering therapeutic amounts of alginates [abstract], as good desensitizing agents [generally throughout and at col 2, line 18; col 3, lines 23-30]. 

Regarding the Applicant’s allegations that Smetana taught alginate solely as an occluding agent, the Examiner responds that Smetana taught that alginates perform multiple roles when included in dentifrice compositions [col 2, lines 18-21; col 2, lines 56-67; col 5, lines 20-22].

In response to the Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In the instant case, a motivation to combine the teachings of the prior art (see the rejection over Baig, in view of Smetana), rather than hindsight reasoning, was used in the rejection of the claims.

Applicant argued that calcium carbonate and zinc ions cannot be formulated together, due to the precipitation of zinc. Applicant cited to the prior art (Potnis et al, of record) to argue that the solution, to containing calcium carbonate and zinc ions together, 
The Examiner disagrees. For the purposes of argument only, and not as a basis of rejection, the Examiner cites Shanmugam et al (US 2017/0135936 A1).
Shanmugam teaches [abstract] a dentifrice composition containing 25-50 % calcium-containing abrasives (e.g., calcium carbonate and amounts thereof, at [0006]) and a zinc ion source (e.g., non-limiting zinc ion, at [0014]), formulated as a single-phase composition [0009].

Applicant argued that Chopra does not cure the deficiencies of Baig and Smetana, to which the Examiner responds that Baig and Smetana are not considered deficient (see the above discussion).

Applicant argued unexpected results [Tables 4 and 6], in that sodium alginate unexpectedly mitigates astringency from the zinc present in the composition.
The Examiner acknowledges the mitigation of the astringency from zinc, by sodium alginate. However, this is not unexpected.
For the purposes of argument only, and not as a basis of rejection, the Examiner cites Schiraldi et al (USP 4,992,259).
Schrialdi is drawn to limiting the astringency of zinc-containing compositions (e.g., zinc salts formulated into mouthrinses and dentifrices) by anionic polymers [abstract], 
The Applicant’s allegations, of an unexpected effect (mitigation of astringency) of sodium alginate, are non-persuasive.

Claims 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al (US 2004/0146466 A1), in view of Smetana et al (USP 5,885,551), further in view of Chopra et al (US 2007/0071695 A1) and further in view of Swaine et al (USP 8,865,192 B2).
The 35 U.S.C. 103 rejection over Baig, Smetana and Chopra was previously discussed.
Additionally, Baig taught water at from about 5 % to about 70 % [0053]; sorbitol and glycerin as humectants, at 0-70 % [0052]; thickening agents, generally, at from about 0.1 % to about 15 % [0051] (e.g., carboxymethylcellulose and xanthan gum at [0051] and tetrasodium pyrophosphate at [0041, 0043]; flavoring agents, generally, at from about 0.001 % to about 5 % [0057]; surfactants, including sodium lauryl sulfate, at from about 0.5 % to about 8 % [0054]; sweetening agents, including saccharin and sodium saccharin, at from about 0.005 % to about 5 % [0059, 0077]; sodium monofluorophosphate, at 1.128 % and sodium fluoride at 0.243 % or at 0.320 % [0038, 0077]; sodium carbonate, at from about 0.1 % to about 30 % [0040]; sodium bicarbonate, at from about 0.5 % to about 50 % [0050]; betaine, at from about 0.25 % to about 12 % [0054]; coloring agents at from about 0.01 % to about 5 % [0056]; sodium hydroxide (e.g., a base) at from about 0.1 % to about 30 % [0040].

Swaine taught dentifrice compositions [col 4, lines 22-32] comprising benzyl alcohol as a flavor ingredient (e.g., also acts as a preservative) [col 7, line 22 and at claim 2].
Since Baig generally taught flavoring ingredients, it would have been prima facie obvious to one of ordinary skill in the art to include benzyl alcohol within Baig, as taught by Swaine. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select benzyl alcohol for incorporation into a dentifrice composition, based on its recognized suitability for its intended use as a flavor ingredient, as taught by Swaine [Swaine; col 7, line 22 and at claim 2].
Claim 3 recites 0.8-2 % thickening agents; 0.8-1.2 % flavoring agent; 1.6-2.2 % surfactant; 0.2-1 % sweetening agent; 0.8-1.4 % anti-caries agent; 0.5-5 % additives.
Claim 8 recites 28-36 % water; 32-42 % humectant; 1-2 % thickening agents; 0.8-1.5 % flavoring agent; 1.6-2.4 % surfactant; 0.25-0.45 % sweetening agent; 0.25-0.45 % anti-caries agent; 0.8-1.5 % additives.
Baig taught water at from about 5 % to about 70 % [0053]; sorbitol and glycerin as humectants, at 0-70 % [0052]; thickening agents, generally, at from about 0.1 % to about 15 % [0051] (e.g., carboxymethylcellulose and xanthan gum at [0051] and tetrasodium pyrophosphate at [0041, 0043]; flavoring agents, generally, at from about 0.001 % to 
Swaine taught benzyl alcohol as a flavor ingredient [col 7, line 22 and at claim 2].
A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive. 
Applicant argued that Swaine does not cure the deficiencies of Baig and Smetana, to which the Examiner responds that Baig and Smetana are not considered deficient (see the above discussion).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/CELESTE A RONEY/Primary Examiner, Art Unit 1612